The opinion of the Court was delivered by
Fenner, J.
The plaintiff aud his wife claim damages of tlie defendant company for injuries suffered hy the wife aud caused by the alleged negligence of the company.
Mr, Reynolds, with his wife, sister-in-law, three small children aud two colored attendants, had purchased tickets as passengers on the defendant road, and were at the depot at Morrogh Station for the purpose of boarding the east-bound train, which was duo at that station at about midnight, but, being-behind time, did not reach there till about two o’clock in the morning.
Between the depot and the regular track on which the passenger train arrived there was a switch-track, which, on the night in question, was occupied by a freight train, and, by uncoupling'Ahe latter, a passage way was opened to the passenger cars.
The mode of getting from the depot to tlie cars was as follows: passengers went down a stairway of several steps, which ran parallel to the track and led to a lower platform ; on reaching which they turned squarely’ to the right and passed between tlie uncoupled cars to tbe train. These steps were unprotected by railing, and on tbe left of tliem tliere was a ditch. The platform at the bottom extende d five feet towards the front, and beyond it there was a slope running to the bot*697tom of a ditch. If, in descending, the passenger wont too far to the left, he tumbled into a ditch ; if ho did not turn promptly to the right on reaching the bottom and went too far forward, lie fell down the slope in front; and if ho stumbled in going down the stairs his impetus was likely to carry him over the narrow platform in front and down the slope beyond.
It is obvious that, while such a passage might fulfill all customary and reasonable requirements of safety in the daytime, or when well lighted, yet at night, and when not sufficiently lighted up, it undoubtedly exposed passengers unfamiliar with it to danger of fall and injury. Although both the east and west-bound trains customarily stopped at this station in the night-time, no stationary lights were provided for the depot platform or the steps. There was no moon on this night. The lights of the engine and passenger coaches were intercepted by the intervening freight cars, except such as might have passed through the opening above referred to, which we are satisfied was of no value. The lights in the rooms of the station could have shed no light on the bottom of the steps. There is much conflict of testimony touching the presence and position of a conductor and brakeman with lanterns, which we need not discuss. After an attentive study of the evidence, we clearly concur in the conclusion of the district judge that there was no sufficient light; that its absence rendered this passage from the depot to the train insecure, and constituted negligence in the company and a failure to perform its duty of providing safe modes of ingress and egress between its depots and its trains. We are impressed by the judicious comments of the judge on the conflicts in the evidence, viz : “ There are here, as there will always be, contradictions and discrepancies amongst witnesses in all such cases, so long as stationary lights are not provided, and so long as this mode of providing lights for passengers boarding or leaving the cars is adhered to. What is sufficient for purposes of ingress and egress from cars, until stationary fixed lights are provided, will ever bo a matter dependent on the discretion of conductors, brakemen and other employees, liable to be varied by every change made in these employees. * * * Even granting there were lanterns or lamps held by employees, a change of position of afew feet, even a step or two, would suffice to leave positions in darkness one minute which were in light the next, and vice versa.'1'1
The train was behind time. Several witnesses testify that passengers were warned to “hurry up.” Mrs. Reynolds, a corpulent woman, weighing two hundred and fifty pounds, emerging from the bright *698light of the sitting-room, which naturally exaggerated the outside darkness, and hastening down these unligiited steps, made a misstep in some way and was precipitated beyond the narrow platform in front and down the slope beyond, incurring- the serious injuries complained of.
Upon what grounds do the company claim exemption from liability 9
1st. It denies the fact of negligence on its part, and contends that the way was safe and the lights sufficient.
We have already disposed of this contention, and have found that the light was insufficient and that this rendered the way insecure. The duty of railway carriers to provide safe modes of egress and ingress to and from their cars, and to provide sufficient lights at their stations where passengers take or leave their trains at night, is well established by authority, and has been recently expounded and enforced by ourselves. Peniston vs. R. R. Co., 34 Ann. 777; Turner vs. R. R. Co., 37 Ann.; Lehman vs. R. R. Co., 37 Ann.; Wharton on Negligence, § 654, 652 and authorities there cited.
2nd. It contends that, oven conceding the negligence of the company in the above respect, it does not follow that the accident to plaintiff was necessarily caused thereby, but that she might well have made the misstep and fallen even had it been broad daylight. We concede that this is possible, and recognize the distinction between post hoc and propter hoe. But where the negligence of the defendant greatly multiplies the chances of accident to the plaintiff, 'and is of a character naturally leading to its occurrence, the mere possibility that it might have happened without the negligence is not sufficient to break the chain of cause and effect between the negligence and the injury. Courts, in such matters, consider the natural and ordinary course of events, and do not indulge in fanciful suppositions. The whole tendency of the evidence connects the accident with the negligence.
3rd. It is claimed that there was contributory negligence on the part of the husband in leaving his wife to grope her way unattended by himself. The evidence satisfies us that Reynolds’ absence was due to another fault of defendant’s station agent in requiring- him to assist in putting his own baggage on the cars, because some of the employees^ whose duty it was, were absent. But aside from this, his wife, though a corpulent, was not an infirm woman, and was fully capable of taking care of herself. We have considered the case in all its bearings, and find no reason to doubt the correctness of the district judge’s conclusion holding defendant liable.
*699As to tlie quantum of damages, tlie injury consisted in a dislocation of tlie ankle and a fracture of tlioleg below tlie knee. There resulted no loss of the limb. The evidence shows that, notwithstanding the accident, she went on the cars and continued without interruption her long railroad journey to Florida, without availing herself of medical attention, and that, even after arrival there, she received but trifling medical aid. These facts impressed the district judge as they do ourselves. No doubt she suffered greatly, and perhaps she has not yet fully recovered j but how much her suffering and the effects of her injury may have been increased and prolonged by this unusually imprudent conduct it is impossible to say.
The judge allowed her two thousand dollars as damages, and we will not disturb his finding.
Sundry bills of exception were reserved to rulings of the judge on reception or rejection of the evidence. We have considered them all, and find no merit in any of them.
Judgment affirmed.